                           Case 3:21-cv-05227-JD Document 112 Filed 08/05/21 Page 1 of 4



                    1   Brian C. Rocca, Bar No. 221576                     Daniel M. Petrocelli, Bar No. 97802
                        brian.rocca@morganlewis.com                        dpetrocelli@omm.com
                    2   Sujal J. Shah, Bar No. 215230                      O’MELVENY & MYERS LLP
                        sujal.shah@morganlewis.com                         1999 Avenue of the Stars, 7th Fl.
                    3   Michelle Park Chiu, Bar No. 248421                 Los Angeles, CA 90067-6035
                        michelle.chiu@morganlewis.com                      Telephone: (310) 553-6700
                    4   Minna Lo Naranjo, Bar No. 259005
                        minna.naranjo@morganlewis.com                      Ian Simmons, pro hac vice
                    5   Rishi P. Satia, Bar No. 301958                     isimmons@omm.com
                        rishi.satia@morganlewis.com                        Benjamin G. Bradshaw, Bar No. 189925
                    6   MORGAN, LEWIS & BOCKIUS LLP                        bbradshaw@omm.com
                        One Market, Spear Street Tower                     O’MELVENY & MYERS LLP
                    7   San Francisco, CA 94105-1596                       1625 Eye Street, NW
                        Telephone: (415) 442-1000                          Washington, DC 20006-4001
                    8   Facsimile: (415) 442-1001                          Telephone: (202) 383-5106
                                                                           Facsimile: (202) 383-5414
                    9   Richard S. Taffet, pro hac vice
                        richard.taffet@morganlewis.com                     E. Clay Marquez, Bar No. 268424
                  10    MORGAN, LEWIS & BOCKIUS LLP                        emarquez@omm.com
                        101 Park Avenue                                    O’MELVENY & MYERS LLP
                  11    New York, NY 10178-0060                            Two Embarcadero Center, 28th Floor
                        Telephone: (212) 309-6000                          San Francisco, CA 94111
                  12    Facsimile: (212) 309-6001                          Telephone: (415) 984-8700
                                                                           Facsimile: (415) 984-8701
                  13    Willard K. Tom, pro hac vice
                        willard.tom@morganlewis.com                        Stephen J. McIntyre, Bar No. 274481
                  14    MORGAN, LEWIS & BOCKIUS LLP                        smcintyre@omm.com
                        1111 Pennsylvania Avenue, NW                       O’MELVENY & MYERS LLP
                  15    Washington, D.C. 20004-2541                        400 South Hope Street, 18th Floor
                        Telephone: (202) 739-3000                          Los Angeles, CA 90071-2899
                  16    Facsimile: (202) 739-3001                          Telephone: (213) 430-6000
                                                                           Facsimile: (213) 430-6407
                  17    Attorneys for Defendants
                  18                                UNITED STATES DISTRICT COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA
                  19                                   SAN FRANCISCO DIVISION
                  20     IN RE GOOGLE PLAY STORE
                         ANTITRUST LITIGATION
                  21                                               Case No. 3:21-md-02981-JD
                         THIS DOCUMENT RELATES TO:
                  22                                               ADMINISTRATIVE MOTION IN
                         Epic Games, Inc. v. Google LLC, Case No.  RESPONSE TO MOTIONS TO SEAL
                  23     3:20-cv-05671-JD                          PORTIONS OF COMPLAINTS
                  24     In re Google Play Consumer Antitrust
                         Litigation, Case No. 3:20-cv-05761-JD
                  25                                                      Judge James Donato
                         In re Google Play Developer Antitrust
                  26     Litigation, Case No. 3:20-cv-05792-JD
                  27     Utah v. Google LLC, Case No. 3:21-cv-
                         05227-JD
                  28                                                                     Case Nos. 3:21-md-02981-JD; 3:20-cv-
MORGAN, LEWIS &                                                                          05671-JD; 3:20-cv-05761-JD; 3:20-cv-
 BOCKIUS LLP                                                                                       05792-JD; 3:21-cv-5227-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO                 ADMINISTRATIVE MOTION IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
                               Case 3:21-cv-05227-JD Document 112 Filed 08/05/21 Page 2 of 4



                     1   I.       INTRODUCTION
                     2            Google is mindful of the Court’s guidance about sealing motions and has taken a targeted
                     3   approach to this submission to permit necessary access to Court records while protecting highly
                     4   sensitive information where there is a compelling need to do so. The grounds for sealing are set
                     5   forth in the accompanying Declaration of Andrew Rope (“Rope Declaration”).
                     6            The confidential and highly sensitive information subject to sealing is contained in the
                     7   four main complaints that comprise this Multi-District Litigation (MDL) proceeding. Defendants
                     8   Google LLC et al. therefore request that the Court issue an administrative order authorizing the
                     9   sealing of limited portions of the complaints that contain Google’s confidential and commercially
                    10   sensitive information sourced from internal, non-public Google documents. Google has carefully
                    11   reviewed the complaints and seeks to seal only specific portions that disclose non-public
                    12   information that, if made public, would competitively harm Google and/or third parties.
                    13   Consistent with the Court’s admonition, Google is not contesting the unsealing of close to half of
                    14   the allegations that the plaintiffs have submitted under seal in redacted form to date.
                    15   II.      LEGAL STANDARD
                    16            Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party
                    17   “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret,
                    18   or otherwise entitled to protection under the law.” Civ. L. R. 79-5(b).
                    19            While courts apply a “strong presumption in favor of access” to court records, “[i]n
                    20   general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and justify
                    21   sealing court records exist when such ‘court files might have become a vehicle for improper
                    22   purposes,’ such as the use of records to ... release trade secrets.” Kamakana v. City and Cty. Of
                    23   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                    24   U.S. 589, 598 (1978)). Sealing can be justified to prevent judicial documents from being used as
                    25   business information that might harm a litigant’s competitive standing. In re High-Tech
                    26   Employee Antitrust Litig., No. 11–CV–02509–LHK, 2013 WL 163779, at *1 (N.D. Cal. Jan. 15,
                    27   2013). Sealing is also warranted “when a court record might be used to ‘gratify private spite or
                    28
MORGAN, LEWIS &
                                                                                                    Case Nos. 3:21-md-02981-JD;
 BOCKIUS LLP                                                               1                3:20-cv-05671-JD; 3:20-cv-05761-JD;
 ATTORNEYS AT LAW                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
  SAN FRANCISCO
                                   ADMINISTRATIVE MOTION IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
                             Case 3:21-cv-05227-JD Document 112 Filed 08/05/21 Page 3 of 4



                     1   promote public scandal,’ to circulate ‘libelous’ statements, or ‘as sources of business information
                     2   that might harm a litigant's competitive standing.’” Center for Auto Safety v. Chrysler Group,
                     3   LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (quoting Nixon at 598-99).
                     4            The Court further may properly limit disclosure of trade secrets “or other confidential
                     5   research, development, or commercial information.” Fed. R. Civ. Proc. 26(c)(1)(G); Nutratech,
                     6   Inc. v. Syntech (SSPF) Int'l, Inc., 242 F.R.D. 552, 555 n.4 (C.D. Cal. 2007) (customer/supplier
                     7   lists and sales and revenue information qualify as “confidential commercial information”); see
                     8   also Apple Inc. v. Psystar Corp., 658 F3d 1150, 1162 (9th Cir. 2011) (safeguarding trade secrets
                     9   overcomes presumption against sealing order).
                    10   III.     ARGUMENT
                    11            Google seeks to maintain under seal only limited and narrow portions of the voluminous
                    12   allegations in the complaints. Google does not even seek to seal approximately half of the
                    13   information the plaintiffs have currently redacted.1 The select information Google seeks to seal is
                    14   the type that the Ninth Circuit has held to properly be kept under seal. In re Elec. Arts, Inc., 298
                    15   F. App’x 568 (9th Cir. 2008), held that “commercially sensitive information” such as “pricing
                    16   terms, royalty rates, and guaranteed minimum payment terms” are sealable even during trial,
                    17   much less in an unsworn complaint. Id. at 569; see also Apple, Inc. v. Samsung Elecs. Co., No.
                    18   11-CV-01846-LHK, 2013 WL 5693759, at *2 (N.D. Cal. Oct. 15, 2013) (same); Sun
                    19   Microsystems Inc. v. Network Appliance, No. C–08–01641–EDL, 2009 WL 5125817, at *9 (N.D.
                    20   Cal Dec. 21, 2009) (sealing confidential business information, which if disclosed could cause
                    21   harm to the parties). This information retains independent economic value from not being
                    22   generally known to, and not being readily ascertainable through proper means to the general
                    23   public. 18 U.S.C. § 1839(3)(B).
                    24            If disclosed, the information Google seeks to keep under seal would cause it competitive
                    25   and commercial harm because it would provide competitors and actual or potential counterparties
                    26   insights into Google’s business that they would not otherwise have, and could disadvantage
                    27
                         1
                           Google reserves all rights to seek further sealing of the underlying documents that Plaintiffs selectively quote in
                    28   their Complaints and will, if necessary, address such further sealing at the appropriate time.
MORGAN, LEWIS &                                                                                     Case Nos. 3:21-md-02981-JD;
 BOCKIUS LLP                                                                        2       3:20-cv-05671-JD; 3:20-cv-05761-JD;
 ATTORNEYS AT LAW                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
  SAN FRANCISCO
                                   ADMINISTRATIVE MOTION IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
                               Case 3:21-cv-05227-JD Document 112 Filed 08/05/21 Page 4 of 4



                     1   Google in future negotiations with potential counter-parties and customers. See Nixon, 435 U.S.
                     2   at 598 (“[C]ourts have refused to permit their files to serve as … sources of business information
                     3   that might harm a litigant’s competitive standing”); In re Elec. Arts, Inc., 298 Fed. App’x at 569-
                     4   70.
                     5            As detailed in the attached Rope Declaration, select portions of the complaints are
                     6   sealable because they contain information relating to confidential business strategies, confidential
                     7   discussions and terms of agreements with third-parties, and exceptionally sensitive commercial
                     8   information that might harm Google’s competitive standing. Controlling authorities, the Federal
                     9   Rules, and the Local Rules provide that these portions of the complaints should properly be
                    10   redacted and sealed.
                    11   IV.      CONCLUSION
                    12            For the foregoing reasons, Google respectfully requests that this Court keep the portions
                    13   of the Complaints identified in the Rope Declaration and the accompanying Proposed Order
                    14   under seal.
                    15    Dated: August 5, 2021                                MORGAN, LEWIS & BOCKIUS LLP
                    16                                                         By: /s/ Geoffrey T. Holtz
                    17                                                             GEOFFREY T. HOLTZ
                                                                                   Attorneys for Defendants
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                                     Case Nos. 3:21-md-02981-JD;
 BOCKIUS LLP                                                               3                3:20-cv-05671-JD; 3:20-cv-05761-JD;
 ATTORNEYS AT LAW                                                                            3:20-cv-05792-JD; 3:21-cv-05227-JD
  SAN FRANCISCO
                                   ADMINISTRATIVE MOTION IN RESPONSE TO MOTIONS TO SEAL PORTIONS OF COMPLAINTS
